DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the well" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more wells” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the well" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more wells” is one way to resolve the indefiniteness issues.
Claims 2-4 depend from claim 1.
Claim 5 recites the limitation "the cell free zone" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending 
Claim 6 depends from claim 1.
Claim 7 recites the limitation "the extracellular recording electrode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the recording electrode” is one way to resolve the indefiniteness issues.
Claim 8 recites the limitation "the recording electrode" in line 8 and line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitations to recite “the extracellular recording electrode” is one way to resolve the indefiniteness issues.
Claim 9 depends from claim 8.
Claim 10 recites the limitation "the recording electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the extracellular recording electrode” is one way to resolve the indefiniteness issues.
Claim 10 recites the limitation "the non-conductive substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the nonconductive substrate” is one way to resolve the indefiniteness issues.
Claims 11-12 depend from claim 8.
Claim 13 recites the limitation "the recording electrode" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, 
Claim 14 recites the limitation "the voltage signals" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “voltage signals” is one way to resolve the indefiniteness issues.
Claim 15 depends from claim 14.
Claim 16 recites the limitation "the recording electrode" in line 5 and line 9.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitations to recite “the extracellular recording electrode” is one way to resolve the indefiniteness issues.
Claim 16 recites the limitation "the voltage signals" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “voltage signals” is one way to resolve the indefiniteness issues.
Claim 16 recites the limitation "the two impedance electrodes" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least two impedance electrodes” is one way to resolve the indefiniteness issues.
Claims 17-18 depend from claim 16.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6-9, 11-14, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oka et al. (A new planar multielectrode array for extracellular recording: application to hippocampal acute slice, cited in IDS filed 03/23/2020).
Regarding claim 1, Oka discloses a device for extracellular recording of cells (Fig. 1, Fig. 2, Fig. 3), the device comprising:
a) a nonconductive substrate forming a base of one or more wells (Fig. 1, see: glass plate forming bottom of MED probe);
b) a recording electrode positioned on the substrate within the well, wherein the recording electrode is accessible to cells when a cell sample is added to the device (Fig. 1, see: 64 planar microelectrodes; pg. 63/ 2.2.3. Preparation of hippocampal slices, see: slice was positioned to cover the 8 x 8 array except for the 8 microelectrodes in the top row); and 
10c) a reference electrode positioned within the well in a cell-free zone, the cell-free zone characterized as free from contact with cells when the cell sample is added to the (Fig. 1, see: 64 planar microelectrodes; pg. 63/ 2.2.3. Preparation of hippocampal slices, see: 8 microelectrodes in the top row, which were used as reference electrodes).
Regarding claim 2, Oka further discloses the recording electrode comprises an electrode structure comprising a plurality of electrode elements (Fig. 1, see: 64 planar microelectrodes; pg. 63/ 2.2.3. Preparation of hippocampal slices, see: slice was positioned to cover the 8 x 8 array except for the 8 microelectrodes in the top row).
Regarding claim 3, Oka further discloses the reference electrode is positioned on the substrate in the cell-free zone (Fig. 1, see: 64 planar microelectrodes; pg. 63/ 2.2.3. Preparation of hippocampal slices, see: 8 microelectrodes in the top row, which were used as reference electrodes).
Regarding claim 6, Oka further discloses at least two impedance electrodes capable of monitoring impedance of the cells, the at least two 30impedance electrodes positioned within a well and on the nonconductive substrate, wherein the at least two impedance electrodes are accessible to cells when a cell sample is added to the device (Fig. 2, Fig. 3, see: the 64 microelectrodes have an identical structure and are selectively operated to perform a given function (stimulation, impedance monitoring, extracellular recording) based on the controlling unit interrogating the electrodes via the measuring unit).
Regarding claim 7, Oka further discloses the device being operably linked to a system comprising an impedance analyzer, extracellular recording amplifier and switching means capable of switching measurement between the at least two (Fig. 2, see: measuring unit and controlling unit).
Regarding claim 14, Oka further discloses a method of extracellular recording of a cell population, the method comprising:
a) providing the device according to claim 1 (see: rejection of claim 1 above), operably linked to a voltage amplifier (Fig. 2, see: measuring unit and controlling unit);
10b) adding a cell sample to the device, wherein the reference electrode remains free from contact with cells from the cell sample (pg. 63/ 2.2.3. Preparation of hippocampal slices, see: slice was positioned to cover the 8 x 8 array except for the 8 microelectrodes in the top row, which were used as reference electrodes); and
c) performing extracellular recording measurements by amplifying the voltage signals between the recording electrode and the reference electrode and monitoring the amplified signals (pg. 62/ 2.2.1. Multi-channel extracellular recording system (the MED system), see: eight selected microelectrode potentials then amplified by a factor of 10 by built-in, 8-channel, differential head amplifiers. The potentials are further amplified and filtered as necessary by the 8-channel main amplifier and are digitized by the 12-bit resolution data acquisition board operating at a 20 kHz sampling rate).

Regarding claim 8, Oka discloses a device for parallel impedance monitoring and extracellular recording of cells (Fig. 1, Fig. 2, Fig. 3), the device comprising:
(Fig. 1, see: glass plate forming bottom of MED probe);
b) at least two impedance electrodes capable of monitoring 10impedance of the cells, the at least two impedance electrodes positioned within a well and on the nonconductive substrate (Fig. 1, see: 64 planar microelectrodes; pg. 62/2.1. Planar microelectrode array (the MED probe), see: impedance of each of the 64 microelectrodes of the MED probe was measured with an LCR meter);
c) an extracellular recording electrode positioned on the substrate within the well (Fig. 1, see: 64 planar microelectrodes; pg. 62/ 2.2.1. Multi-channel extracellular recording system (the MED system), see: multi-channel extracellular recording system) and a reference electrode (Fig. 1, see: 64 planar microelectrodes; pg. 63/ 2.2.3. Preparation of hippocampal slices, see: 8 microelectrodes in the top row, which were used as reference electrodes), wherein the recording electrode is electrically coupled to the reference electrode for performing an 15extracellular recording measurement at the recording electrode (Fig. 2, see: all 64 planar microelectrodes are coupled to the same 8/64 switch box).
Regarding claim 9, Oka further discloses the at least two impedance electrodes each have the same surface area and each comprises an electrode structure comprising a plurality of electrode elements (Fig. 1, see: 64 planar microelectrodes).
Regarding claim 11, Oka further discloses the reference electrode is one of the at least two impedance electrodes (Fig. 1, see: 64 planar microelectrodes; pg. 63/ 2.2.3. Preparation of hippocampal slices, see: 8 microelectrodes in the top row, which were used as reference electrodes).
 a cell sample, wherein cells within the cell sample contact the at least two impedance electrodes but do not contact 30the reference electrode (Fig. 1, see: 64 planar microelectrodes; pg. 63/ 2.2.3. Preparation of hippocampal slices, see: slice was positioned to cover the 8 x 8 array except for the 8 microelectrodes in the top row, which were used as reference electrodes).
Regarding claim 13, Oka further discloses the device being operably linked to a system comprising an impedance analyzer, extracellular recording amplifier and switching means capable of switching measurement between the at least two impedance electrodes and the recording electrode and the reference electrode (Fig. 2, see: measuring unit and controlling unit).
Regarding claim 16, Oka further discloses a method of parallel extracellular recording and impedance monitoring of a cell population, the method comprising:
a) providing the device according to claim 8 (see: rejection of claim 8 above) and operably connecting the at least two impedance electrodes to an impedance measurement 25circuitry and connecting the recording electrode and the reference electrode to a voltage amplifier (Fig. 2, see: measuring unit and controlling unit; pg. 62/2.1. Planar microelectrode array (the MED probe), see: impedance of each of the 64 microelectrodes of the MED probe was measured with an LCR meter);
b) adding a cell sample to the device (pg. 63/ 2.2.3. Preparation of hippocampal slices, see: slice was positioned to cover the 8 x 8 array except for the 8 microelectrodes in the top row, which were used as reference electrodes);
(pg. 62/ 2.2.1. Multi-channel extracellular recording system (the MED system), see: eight selected microelectrode potentials then amplified by a factor of 10 by built-in, 8-channel, differential head amplifiers. The potentials are further amplified and filtered as necessary by the 8-channel main amplifier and are digitized by the 12-bit resolution data acquisition board operating at a 20 kHz sampling rate); and
90d) monitoring cell-substrate impedance between the two impedance electrodes (pg. 64/3.1. Effect of the coating, see: adhesion of the tissue slice was investigated by impedance measurement between the microelectrode and the medium).
Regarding claim 18, Oka further discloses the impedance is monitored at 10milli-second time resolution (pg. 62/2.2. Measuring apparatus see: 12-bit resolution data acquisition board operating at a 20 kHz sampling rate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-5 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oka et al. (A new planar multielectrode array for extracellular .
Regarding claims 4 and 5, Oka does not explicitly disclose the cell-free zone is defined by a barrier which prevents cell access to the cell-free zone, wherein the cell-free zone is characterized as being on a different plane than the recording electrode, thereby preventing cell migration to the cell-free zone.
Baumann teaches an analogous cell sensor (Fig. 11) comprising an array of electrodes (6,7) arranged on a separate plane than a reference electrode (15), wherein the array of electrodes and the reference electrode are disposed separately and are isolated via a medium (2).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to separately dispose the reference electrodes from the microelectrodes in the device disclosed by Oka, as taught by Baumann, since one of ordinary skill in the art at the time the invention was made would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See: In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
Regarding claim 10, Oka further discloses the recording electrode is one of the at least two impedance electrodes (Fig. 2, Fig. 3, see: the 64 microelectrodes have an identical structure and are selectively operated to perform a given function (stimulation, impedance monitoring, extracellular recording) based on the controlling unit interrogating the electrodes via the measuring unit).
Oka does not explicitly disclose the reference electrode is an external electrode free from contact with the non-conductive substrate.
 (Fig. 11) comprising an array of electrodes (6,7) arranged on a separate plane than a reference electrode (15), wherein the array of electrodes and the reference electrode are disposed separately and are isolated via a medium (2).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to separately dispose the reference electrodes from the microelectrodes in the device disclosed by Oka, as taught by Baumann, since one of ordinary skill in the art at the time the invention was made would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See: In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).

Claim 15 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oka et al. (A new planar multielectrode array for extracellular recording: application to hippocampal acute slice, cited in IDS filed 03/23/2020), in view of Yang et al. (A novel microfluidic impedance assay for monitoring endothelin-induced cardiomyocyte hypertrophy, cited in IDS filed 03/23/2020).
Regarding claims 15 and 17, Oka does not explicitly disclose the cells comprise 5cardiomyocytes or cardiomyocyte precursor cells, the method further comprising adding a compound suspected of affecting a beating cycle of the cells, and monitoring changes in beating using the extracellular recording and monitored impedance.
Yang teaches an analogous impedance assay (Fig. 2, Fig. 3) comprising a plurality of impedance electrodes, a plurality of DEP electrodes, and a reference electrode, and configured to interrogate cardiac myocyte cells in contact with the (pg. 1692/col. 1, see: addition of ET-1 "endothelin-1").  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to utilize the device of modified Oka to monitor cardiomyocytes, as taught by Yang, since doing so would have provided for the use of the device of modified Oka to test for cardiac health, which is one of the largest health problems in the world right now, and therefore provided for greater marketability than brain disorders.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,551,371 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower scope of the U.S. Patent No. 10,551,371 B2 would be fully encompassed by the broader scope presented in the instant claims 1-18, with no limitations failing to overlap.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ROBERT J EOM/           Primary Examiner, Art Unit 1797